internal_revenue_service number release date index number ------------------------------------ ------------------------------ ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip plr-147892-12 date date legend taxpayer dear --------------- - --------------------------------------- --------------------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer a corporation that has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer has requested rulings that the cross-connectivity services furnished by taxpayer will not cause any amounts received from tenants of the buildings to be treated as other than rents_from_real_property under sec_856 of the internal_revenue_code_of_1986 as amended the code and amounts received by a taxable_reit_subsidiary trs for trs- provided services as defined below do not give rise to impermissible_tenant_service_income and do not cause any portion of the amounts received by taxpayer to fail to qualify as rents_from_real_property under sec_856 of the code this letter supplements a prior ruling concerning requests under sec_856 prior ruling the prior ruling was issued in a private_letter_ruling plr-108715-10 which was dated date and numbered as plr the facts and representations submitted in the prior ruling are incorporated into this letter by reference facts in addition to the services that will be provided by taxpayer as described in the prior ruling taxpayer will provide tenants the service of telecommunication cross- connectivity using wires cables and other transmission equipment to provide tenants connectivity to carriers their own servers and directly with each other taxpayer will plr-147892-12 provide all the space within the buildings necessary to accommodate cross-connectivity and may also provide any installation maintenance and technical support services taxpayer represents that all of these services are ordinary necessary usual and customary services in connection with the operation and maintenance of the buildings and will not constitute services rendered primarily for the convenience of a particular tenant taxpayer will not repair replace or operate the tenants’ equipment nor will it provide network or it management services remote hands a trs or independent_contractor will furnish all noncustomary services as well as services primarily for the convenience of tenants including all additional equipment remote hands services and tenant build-out services the trs-provided services taxpayer expects to collect all or nearly all the amounts owing from tenants some trs-provided services such as set-up and installation technical support remote hands services and build-out services may be listed as separate line items on invoices to tenants law and analysis sec_856 of the code provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the income_tax regulations provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself plr-147892-12 sec_856 of the code provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 of the code defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 of the code provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 of the code provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 of the code provides certain exclusions from impermissible_tenant_service_income sec_856 of the code provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 of the code if received by an organization described in sec_511 of the code sec_512 of the code provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant plr-147892-12 the telecommunication cross-connectivity services described above that taxpayer will provide to tenants are either usual or customary services that are rendered in connection with the operation or maintenance of the buildings and are not rendered primarily for the convenience of tenants or they will be provided by an independent_contractor or through a trs accordingly the cross-connectivity services furnished by taxpayer in connection with the leasing of the buildings will not cause any amounts received from tenants of the buildings to be treated as other than rents_from_real_property under sec_856 of the code in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 of the code as noted above taxpayer expects to collect all or nearly all of the amounts owing from tenants some trs-provided services such as set-up and installation technical support remote hands services and build-out services may be listed as separate line items on invoices to tenants some of these services may not be customary services within the meaning of sec_1_856-4 however employees of a trs will perform all of the services and a trs will pay all costs of providing the services a trs will rent space from taxpayer to carry out its operations and will make no payment to taxpayer other than its rental or reimbursement payments for the space and for shared employees in addition the trs will receive arm’s length fees from taxpayer for providing these services consequently the trs is the provider of the impermissible services as a result the amounts received by the trs for the trs- provided services do not give rise to impermissible_tenant_service_income and do not cause any portion of the amounts received by taxpayer to fail to qualify as rents_from_real_property under sec_856 of the code conclusion based on the facts as represented we rule that the cross-connectivity services furnished by taxpayer will not cause any amounts received from tenants of the buildings to be treated as other than rents_from_real_property under sec_856 of the code we further rule that the amounts received by the trs for the trs-provided services do not give rise to impermissible_tenant_service_income and do not cause any plr-147892-12 portion of the amounts received by taxpayer to fail to qualify as rents_from_real_property under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code in particular with respect to amounts collected by the taxpayer from tenants for noncustomary trs- provided services that are not paid to the trs no opinion is expressed as to whether such amounts constitute rents_from_real_property under sec_856 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions and products
